Title: To James Madison from James Monroe, 26 July 1790
From: Monroe, James
To: Madison, James


Dear Sir
Charlottesville July 26. 1790.
Yours of the 4th of July was the last recd. acknowledging mine by Mr. Garnett. Those of earlier date were answer’d from Richmond. I find you have had before you two subjects only, of consequence latterly, that part of the revenue business wh. respects the assumpsion of the State debts, & the fixing on some places for the tempy. & permanent seats of Congress. The latter we hear has been finally adjusted in favor of Phila., & the headwaters of the Potowk. If this is the case, & the completion of the business committed in a sufficient manner, to the Executive department of the government, independantly of the further agency of Congress, it is certainly the wisest & happiest arrangment that can be made respecting it. A great question will be ended as it shod. be. But every thing will depend on its being completed, for if resort must be had hereafter to Congress, it will be found eventually as only the triumph of Phila. over New York, & at best not advancing a single step toward terminating the controversy or establishing a seat of permanent residence for the government. As I have not seen what shape it has ultimately recd., I can form no opinion on the subject, & only hope it has assum’d the proper one. On the other subject I took the liberty to make a few observations in my last. No proposition that I have seen removes my objections to it, for at best, if it does not compell the industrious & complying States to pay the debts, or a part of the debts, of those who have been less deserving, it prefers the exercise of taxation in the hands of the national to those of the State governments, wh. I cannot approve. And for wh. I can see no necessity, unless it shall be shewn me, that the national govt. is answerable for the debts of the individl. States, wh. of course I conclude they are not, till they assume them. I believe however, a satisfactory adjustment of the other business wod. make this more palatable here. We feel ourselves particularly oblig’d to you for yr. kindness in giving us intelligence from our friends. We never hear from them, except when you extract a line from them. It revives Mrs. Ms. spirits, wh. from her long absence are often depress’d. We hope to see you here in the course of autumn. With sincere esteem & regard I am affecty. your fnd. & servt
Jas. Monroe.
